UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7414



GLEN MONROE AUSTIN,

                Petitioner - Appellant,

          v.


JAMES HARDY, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    Wallace W. Dixon,
Magistrate Judge. (1:07-cv-00239-WWD)


Submitted:   March 25, 2008                 Decided:   April 4, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glen Monroe Austin, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Glen Monroe Austin seeks to appeal the magistrate judge’s

order dismissing his 28 U.S.C. § 2254 (2000) petition as untimely.*

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the magistrate judge is

debatable or wrong and that any dispositive procedural ruling by

the magistrate judge is likewise debatable. Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Austin has not

made the requisite showing.   Accordingly, we deny leave to proceed

in forma pauperis, deny a certificate of appealability, and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             DISMISSED



     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c) (2000) and Fed. R. Civ. P. 73.

                               - 2 -